669 S.E.2d 746 (2008)
Emilio DAVIS, Employee
v.
CITY OF NEW BERN, Employer
Self-Insured (Crawford & Company, Servicing Agent).
No. 201P08.
Supreme Court of North Carolina.
December 11, 2008.
Brian Ricci, Greenville, for Emilio Davis.
John Tomei, Raleigh, for City of New Bern, et al.
Prior report: ___ N.C.App. ___, 659 S.E.2d 53.

ORDER
Upon consideration of the petition filed on the 29th day of April 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of December 2008."
MARTIN, J., recused.